DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or render obvious the cumulative claim limitations with attention to a treatment method comprising a set of intraocular lenses each having the same bae power and optical add power, with differing optical add power progressions, the optical add power progression of each of the intraocular lens of the set of intraocular lenses being non-concentric with the intraocular lens and being between two zones each having a constant optical add power.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448. The examiner can normally be reached MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY P SHIPMON/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774